
	

113 HR 1611 IH: To authorize the Secretary of Agriculture to use funds derived from conservation-related programs executed on National Forest System lands to utilize the Agriculture Conservation Experienced Services Program.
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1611
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Ribble introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the Secretary of Agriculture to use funds
		  derived from conservation-related programs executed on National Forest System
		  lands to utilize the Agriculture Conservation Experienced Services
		  Program.
	
	
		1.Forest Service participation
			 in Agriculture Conservation Experienced Services ProgramThe Secretary of Agriculture, acting through
			 the Chief of the Forest Service, may use funds derived from
			 conservation-related programs executed on National Forest System lands to
			 utilize the Agriculture Conservation Experienced Services Program established
			 pursuant to section 1252 of the Food Security Act of 1985 (16 U.S.C. 3851) to
			 provide technical services for conservation-related programs and authorities
			 carried out by the Secretary on National Forest System lands.
		
